Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 8 TO

LOAN FUNDING AND SERVICING AGREEMENT

(VFCC Transaction with ACS Funding Trust I)

 

THIS AMENDMENT NO. 8 TO LOAN FUNDING AND SERVICING AGREEMENT, dated as of
January 15, 2002 (this “Amendment”), is entered into by and among ACS FUNDING
TRUST I, as the borrower (in such capacity, the “Borrower”), AMERICAN CAPITAL
STRATEGIES, LTD., as the servicer (in such capacity, the “Servicer”), certain
INVESTORS, VARIABLE FUNDING CAPITAL CORPORATION, as a lender (in such capacity,
a “Lender”), FIRST UNION SECURITIES, INC. (successor–in–interest to First Union
Capital Markets Corp.), as the deal agent (in such capacity, the “Deal Agent”),
FIRST UNION NATIONAL BANK, as a lender (in such capacity, a “Lender”) and as the
liquidity agent (in such capacity, the “Liquidity Agent”), WELLS FARGO BANK
MINNESOTA, NATIONAL ASSOCIATION (f/k/a Norwest Bank Minnesota, National
Association), as the collateral custodian (in such capacity, the “Collateral
Custodian”) and as the backup servicer (in such capacity, the “Backup
Servicer”), and is acknowledged and agreed to by FIRST UNION NATIONAL BANK, as
the hedge counterparty (in such capacity, the “Hedge Counterparty”). 
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, the parties hereto entered into that certain Loan Funding and Servicing
Agreement, dated as of March 31, 1999, as amended by that Amendment No. 1, dated
as of June 30, 1999, Amendment No. 2, dated as of September 24, 1999, Amendment
No. 3, dated as of December 14, 1999, Amendment No. 4, dated as of June 16,
2000, Amendment No. 5, dated as of December 20, 2000, Amendment No. 6, dated as
of March 29, 2001 and Amendment No. 7, dated as of April 19, 2001 (such
agreement as amended, modified, supplemented, waived or restated from time to
time, the “Agreement”);

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
provided herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.         Amendments.

 

(a)           Clause (d) of the definition of  “Concentration Limits”  in
Section 1.1 is hereby amended and restated in its entirety as follows:

 

“(d)         the sum of the Outstanding Loan Balances of Eligible Loans the
Obligors of which are Grade 2 Obligors shall not exceed 7.5%;”

 

(b)           Section 6.9(k) is amended and restated in its entirety as follows:

 

“(k)         Grade 2 Obligor.  In the event that the Originator or an Affiliate
thereof provides to any Obligor an add on financing on any other type of loan or
extension of credit, a specific purpose of which is to provide funds for the
Obligor to make an interest and/or principal payment on an Eligible Loan issued
to such Obligor, the Servicer shall designate such Obligor as a Grade 2 Obligor
or a Grade 1 Obligor through the date one year after the date of such add on
financing or other type of loan or extension of credit; provided, however, that
this Section 6.9(k) shall not apply in connection with add on financings or
other types of loans or extensions of credit that are part of a single plan of
financing (regardless of when such plan of financing is actually funded)
involving add on financings, loans or extensions of credit to the Obligor by, in
addition to the Obligor, a person who is neither the Originator nor an Affiliate
thereof; and provided, further, that the restriction set forth in this Section
6.9(k) shall not apply after the date on which a subsequent add on financing,
loan or extension of credit is made to the Obligor and neither the Originator
nor an Affiliate thereof is a party to such subsequent add on financing, loan or
extension of credit.”

 

(b)           Schedule V is hereby amended and restated in its entirety as
follows:

 

“Location of Loan Files

 

Wells Fargo Bank Minnesota, National Association

Corporate Trust/Asset – Backed Securities

ABS Custody Vault

MAC # N9328–011

751 Kasota Avenue

Suite ABS

Minneapolis, MN  55414”

 

The parties consent to such relocation of the Loan Files and waive any claims
related to advance notice thereof, including any breaches of Section 6.9(f).

 

SECTION 2.         Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect.  After this Amendment becomes effective, all
references to the Agreement,

 

2

--------------------------------------------------------------------------------


 

the “Loan Funding and Servicing Agreement,” “hereof,” “herein,” or words of
similar effect referring to the Agreement shall be deemed to mean the Agreement
as amended hereby.  This Amendment shall not constitute a novation of the
Agreement, but shall constitute an amendment thereof.  This Amendment shall not
be deemed to expressly or impliedly waive, amend or supplement any provision of
the Agreement other than as set forth herein.

 

SECTION 3.         Representations.

 

Each of the Borrower and Servicer represent and warrant as of the date of this
Amendment as follows:

 

(i)            it is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization;

 

(ii)           the execution, delivery and performance by it of this Amendment
are within its powers, have been duly authorized, and do not contravene (A) its
charter, by-laws, or other organizational documents, or (B) any Applicable Law;

 

(iii)          no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;

 

(iv)          this Amendment has been duly executed and delivered by it;

 

(v)           this Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity;

 

(vi)          it is not in default under the Agreement; and

 

(vii)         there is no Termination Event, Unmatured Termination Event, or
Servicer Termination Event.

 

SECTION 4.         Conditions to Effectiveness.

 

This Amendment shall become effective on the date hereof.

 

SECTION 5.         Miscellaneous.

 

(a)           This Amendment may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

 

3

--------------------------------------------------------------------------------


 

(b)           The descriptive headings of the various sections of this Amendment
are inserted for convenience of reference only and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.

 

(c)           This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)           First Union certifies by execution hereof that it is an Investor
with Commitments in excess of 66—2/3% of the Facility Amount, and therefore is a
Required Investor pursuant to the Agreement.

 

(e)           The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

 

(f)            Whenever the context and construction so require, all words used
in the singular number herein shall be deemed to have been used in the plural,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 

(g)           This Amendment represents the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements between the parties.  There are no unwritten oral agreements
between the parties.

 

(h)           The Borrower and the Servicer agree to pay, no later than ten (10)
Business Days following receipt of a bill therefore, the reasonable fees and
expenses of Moore & Van Allen PLLC as counsel to the Deal Agent in connection
with the preparation of this Amendment.

 

(i)            THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAWS PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE BORROWER:

ACS FUNDING TRUST I

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACS Funding Trust I

 

c/o American Capital Strategies, Ltd.

 

2 Bethesda Metro Center, 14th Floor

 

Bethesda, Maryland  20814

 

Attention:

Compliance Officer

 

Facsimile No.:

(301) 654–6714

 

Confirmation No.:

(301) 951–6122

 

 

 

 

 

 

THE SERVICER:

AMERICAN CAPITAL STRATEGIES, LTD.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

American Capital Strategies, Ltd.

 

2 Bethesda Metro Center, 14th Floor

 

Bethesda, Maryland  20814

 

Attention:

Compliance Officer

 

Facsimile No.:

(301) 654–6714

 

Confirmation No.:

(301) 951–6122

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

THE INVESTORS:

FIRST UNION NATIONAL BANK

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Commitment:  $225,000,000.00

 

 

 

First Union National Bank

 

One First Union Center, Mail Code: NC0610

 

301 South College Street

 

Charlotte, North Carolina 28288

 

Attention:

Capital Markets Credit Administration

 

Facsimile No.:

(704) 374–3254

 

Confirmation No:

(704) 374–4001

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-2

--------------------------------------------------------------------------------


 

LENDER:

 

VARIABLE FUNDING CAPITAL
CORPORATION

 

 

 

 

 

 

 

 

By First Union Securities, Inc.

 

 

(successor-in-interest to First Union
Capital Markets Corp.), as attorney-in-fact

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Variable Funding Capital Corporation

 

 

c/o First Union Securities, Inc.

 

 

One First Union Center, Mail Code: NC0610

 

 

301 South College Street

 

 

Charlotte, North Carolina  28288

 

 

Attention:

Conduit Administration

 

 

Facsimile No.:

(704) 383–6036

 

 

Confirmation No.:

(704) 383–9343

 

 

 

 

with a copy to:

 

 

 

 

 

 

Lord Securities Corp.

 

 

2 Wall Street, 19th Floor

 

 

New York, New York  10005

 

 

Attention:

Vice President

 

 

Facsimile No.:

(212) 346—9012

 

 

Confirmation No.:

(212) 346—9008

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-3

--------------------------------------------------------------------------------


 

 

THE BACKUP SERVICER:

 

WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION (f/k/a
Norwest Bank Minnesota, National Association)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Wells Fargo Bank Minnesota, National Association

 

 

Sixth Street and Marquette, MAC:  N9311–161

 

 

Minneapolis, Minnesota  55479

 

 

Attention:

Corporate Trust Services

 

 

 

Asset–Backed Administration

 

 

Facsimile No.:

(612) 667–3464

 

 

Confirmation No.:

(612) 667–8058

 

 

 

 

 

 

 

 

THE COLLATERAL CUSTODIAN:

 

WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION (f/k/a
Norwest Bank Minnesota, National Association)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Wells Fargo Bank Minnesota, National Association

 

 

Sixth Street and Marquette, MAC:  N9311–161

 

 

Minneapolis, Minnesota  55479

 

 

Attention:

Corporate Trust Services

 

 

 

Asset-Backed Administration

 

 

Facsimile No.:

(612) 667–3464

 

 

Confirmation No.:

(612) 667–8058

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

S-4

--------------------------------------------------------------------------------


 

THE DEAL AGENT:

 

FIRST UNION SECURITIES, INC.
(successor–in–interest to First Union
Capital Markets Corp.)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

First Union Securities, Inc.

 

 

One First Union Center, Mail Code: NC0610

 

 

301 South College Street

 

 

Charlotte, North Carolina  28288

 

 

Attention:

Conduit Administration

 

 

Fascimile No.:

(704) 383–6036

 

 

Confirmation No.:

(704) 383–9343

 

 

 

 

 

 

 

LENDER AND LIQUIDITY AGENT

 

FIRST UNION NATIONAL BANK

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

First Union National Bank

 

 

One First Union Center, Mail Code: NC0610

 

 

301 South College Street

 

 

Charlotte, North Carolina  28288

 

 

Attention:

Capital Markets Credit

 

 

 

Administration

 

 

Facsimile No.:

(704) 374–3254

 

 

Confirmation No.:

(704) 374–4001

 

 

 

 

 

 

Lender Commitment:

$30,000,000

 

S-5

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to

this [       ] day of December, 2001.

 

FIRST UNION NATIONAL BANK,

as the Hedge Counterparty

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

First Union National Bank

One First Union Center, Mail Code: NC0610

Charlotte, North Carolina  28288

Attention:

Capital Markets Credit Administration

Facsimile No.:

(704) 374–3254

Confirmation No.:

(704) 374–4001

 

 

S-6

--------------------------------------------------------------------------------